Citation Nr: 1213975	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes planus, currently evaluated as 10 percent disabling.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2008, the Veteran testified at a hearing before a Decision Review Officer.  He also testified in October 2011 at a hearing at the RO before the undersigned Veterans Law Judge.  The hearing transcripts have been associated with the claims file.

The issue of service for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Veteran seeks an increased rating for bilateral pes planus, currently evaluated under Diagnostic Code 5276 at the 10 percent disability level.  38 C.F.R. § 4.71a.

At his October 2011 hearing, the Veteran testified that his pes planus had worsened since his last VA examination in August 2008.  He reported extreme tenderness, marked deformities, and swelling of the feet.  He further reported Achilles tendon involvement with spasms occurring 2 to 3 times a week.  The Veteran testified that he was unable to work due to his service-connected bilateral pes planus.  He reported that he receives VA treatment about 3 times a month for his foot problems, and that he had been seen the day prior.

After careful review of the record, the Board finds that further development is required.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Also, reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  Here, as the Veteran reported that his condition has worsened since his last VA examination, reexamination is required.

Also, the Board observes that VA treatment records were added to the Veteran's electronic folder (e-folder) in March 2012.  These records are pertinent to the Veteran's claim and the Veteran has not waived consideration of this evidence by the originating agency.  See 38 C.F.R. § 20.1304(c).  Therefore, on remand, the originating agency must consider this evidence on readjudication of the claim.

The Board notes that a claim for a TDIU has been adjudicated by the RO but was not addressed in the Statement of the Case.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

In this case, the Veteran is claiming to be unemployable due to the service-connected disability on appeal.  Therefore, the Board has jurisdiction to consider the matter.  However, further development of the medical evidence is required to address the unemployability issue.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be scheduled for a VA examination to ascertain the current severity of his service-connected bilateral pes planus.  All symptoms should be reported in detail. 

(a)  For each foot, the examiner should indicate whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

(b)  For each foot, the examiner should indicate whether there is marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasms of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

Then, the examiner should address the effect of the Veteran's service-connected bilateral pes planus on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disability.

The examination report must include a complete rationale for all opinions and conclusions reached.  The claims folder must be available for review.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

